Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 6-15-20 has been approved for entry by the examiner.
3)	Claims 1-7 are objected to because of the following informalities:  In claim 1 line 15, "one of the thick incision face" should be --one thick incision face--.  Appropriate correction is required.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 716 (JP 2000-127716) in view of Panning (WO 01/60642).
	Japan 716 discloses a pneumatic tire comprising five circumferential grooves and lateral grooves delimiting blocks wherein each block comprises a narrow groove 6 between sipes 5 [FIGURES 1-2].  The narrow grooves 6 have a width of 1.4 to 2.5 mm 
	As to claims 1-7, it would have been obvious to one of ordinary skill in the art to provide Japan 716's tire tread such that:
each block (contact element) has at least two incisions consisting of at least one thin incision and at least one thick incision, the width t2 of the thick incision being thicker than the width t1 of the thin incision wherein the at least one thick incision comprises at least one protrusion protruding from one thick incision face toward another thick incision face and wherein the width t2 of the at least one thick incision is at least equal to 1.0 mm [claim 1];

the block (contact element) comprises at least two thin incisions and at least one thick incision wherein the at least two thin incisions are located closer to the grooves circumferentially relative to the at least one thick incision [claim 2];

the thick incision has at least two protrusions [claim 3];

the at least two protrusions are each protruding from different thick incision faces wherein the at least two protrusions have overlapping in plan view of the contact element and wherein the at least two protrusions have no overlapping in side view of the contact element [claim 4];

the width t1 of the thin incision is at most equal to 0.6 mm [claim 5];

a distance between adjacent incisions measured normal to the at least one thick incision on the contact face when the tread is brand new is at least equal to 4.5 mm [claim 6];

the depth d of the at least two incisions is at least equal to 70% of the depth D of the plurality of the grooves [claim 7]

 narrow grooves 6 ("thick sipes" / "thick incisions") have a width of 1.4 to 2.5 mm and a depth of 50-85% of the depth of the lateral grooves 3 and the sipes 5 ("thin sipes" / "thin incisions") have a width of 0.5 to 1.2 mm and a depth of 50-85% of the depth of the lateral grooves 3, (2) Panning teaches providing a tire tread having a block comprising incisions (sipes) having a width of 0.3 to 2.0 mm such that each incision comprises protrusions wherein one protrusion extends from one incision face and another protrusion extends from another incision face to prevent closing of the incision (sipe) to allow water evacuation when the tread is in contact with the ground and to avoid risks of tearing and breakage of rubber during mold release [FIGURES 7-8, machine translation] and (3) with respect to claim 6, official notice is taken that it is well known / conventional per se in the tire tread art to arrange sipes in a block of a tire tread such that the interval of the sipes is 2 to 10 mm.
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 12, 2022